DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Amendment filed on 7/26/2022, wherein claims 1-2, 4, 10-12, 14, and 20 are amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 6, 9-13, 16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hira (US PGPUB 2020/0220793), in view of Josyula (US PGPUB 2016/0036703).

As for claim 1, Hira teaches a method, comprising: 
determining, by a hypervisor, that a packet is from a first virtual machine (VM) running on the hypervisor and destined to a second VM running on a remote hypervisor (paragraph 26);
encapsulating an inner packet with a layer-2 header to generate an updated packet including, by the hypervisor, a virtual local area network (VLAN) identifier of a transit VLAN (TVLAN) [VNI=6000] in a second layer-2 header of the updated packet, wherein the TVLAN is dedicated for inter-VM traffic associated with a distributed virtual routing (DVR) instance operating on the hypervisor and the remote hypervisor, and wherein a respective DVR instance is associated with a routing instance for a corresponding tenant (paragraph 19, “…VXLan/STT…VTEP…encapsulate…with header…VNI=6000…” In addition, Examiner note, under the BRI, “a respective DVR instance is associated with a routing instance for a corresponding tenant”, merely claims one DVR instance, where it is associated with a routing instance, that does not preclude it from associated with other routing instances at the corresponding tenant or another tenant.  Moreover, the claim language includes where a single VM operating on a tenant is connected to the DVR instance.  Prior art Fig. 2 clearly teaches a DR instance (217A) are associated with a routing instance (VM1-231 andor 232), wherein the host can host a single instance.  Thus, under multiple BRI embodiments, the prior art teaches the limitation);
setting a first media access control (MAC) address of the hypervisor as a source MAC address and a second MAC address of the remote hypervisor as a destination MAC address in the second layer-2 header (paragraph 19, “hypervisor-A…mac address-Mac-A hypervisor-B…Mac-B…”); and 
determining an egress port for the updated packet based on the second MAC address (paragraph 29 in view of paragraph 28.  “…egress port information…”  the egress port information is determined and included in response to detecting the packet associated with a specific packet flow.  Since the packet flow is a virtual tunnel of packet flow from one destination to another with a specific source and destination header, wherein the header includes the MAC address (paragraph 28 and paragraph 19), it is obvious to a person of ordinary skill in the art before the effective filing date of the application to recognize the egress port determined is based on the Mac address because the port selection is based on where the egress packet is going, and MAC address is an indicator of the location of the destination).
While Hira teaches encapsulating the inner packet with a layer-2 header to generate an updated packet (paragraph 19), Hira does not explicitly teach decapculating by the hypervisor, a first layer-2 header of the packet to obtain an inner packet or the egress port corresponds to a remote hypervisor.
However, Josyula teaches a known method of VXLan based virtual network overlay including decapsulating, by the hypervisor [switch], a first layer-2 header of the packet to obtain an inner packet (paragraph 117, “…switch…operate as tunnel gateways…encapsulation and decapsulation points…forwarding the packet …includes encapsulating the packet in a tunnel header…”, paragraph 11, “…the MAC address management apparatus generates a virtualized routable mac addresss in response to learning a MAC address of an end device from one of the one or more ports…in response to identifying the learned MAC address in a header of a packet, swaps the learned Mac address with the routable MAC address….” Examiner note that functionally, swapping an address of a header is a form decapsulating (removing) a header with a MAC address, then encapsulating (adding) with a header with a different MAC address.  In addition, Examiner note prior art teaches switch can be a virtual cluster switch (VCS), see, e.g., paragraph 42.  VCS is a term of art wherein the virtual switch is a virtual software componenet of the hyper-V hypervisor.  See, Examiner search note on “Virtual cluster switch hypervisor”, first entry of result stating, “The hyper-V virtual switch is the virtual software component of the hypervisor…” and second entry of result stating, “Hyper-V cluster virtual switch…”.  Thus, it would be obvious to a person of ordinary skill in the art to recognize that the VCS of the prior art can be a componenet of the hypervisor, and thus the functionality disclosed is performed by the hypervisor because doing so allows for the wellknown integration of the virtual switch as a virtual software component of the hypervisor.).
and egress port corresponding to the remote hypervisor based on the second MAC address (Abstract…determines an egress port from…a packet comprising a routable MAC address based on the end point identifier…” in view of paragraph 40, “…a routable MAC address…encodes an identifier of an end point….examples of an end point include….a hypervisor…”).
It would be obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate Josyula’s teaching of decapsulating a layer 2 header of a packet with a mac address and encapsulating the packet with a layer 2 header including a different mac address and determining egress port corresponding to the remote hypervisor based on the second MAC address into Hira because they are both directed to VXLAN based layer-2 virtual network overlay and because doing so improves the routing efficiency of network with large number of end devices (Josyula, paragraph 9)

As for claim 11, it is the system claim of method claim 1 above.  Thus, it is rejected under the same rationales.

As for claim 2, Hira also teaches including an identifier of the DVR instance in a layer-3 header of the inner packet, 3 wherein the layer-3 header is encapsulated by the second layer-2 header (paragraph 19 in view of paragraph 16 and 46.  Hypervisor uses DVR to implement layer-3 connectivity.  moreover, switch ID can be included in the packet.  see, paragraph 46)).

As for claim 12, it is the system claim of method claim 2 above.  Thus, it is rejected under the same rationales.

As for claim 3, Hira also teaches wherein the TVLAN is further dedicated for inter-VM traffic associated with a second DVR instance operating on the hypervisor and the remote hypervisor (paragraph 19 and Fig. 2 -Hypervisor A 214A and Hypervisor B 214B).

As for claim 13, it is the system claim of method claim 3 above.  Thus, it is rejected under the same rationales.

As for claim 6, Hira also teaches receiving, by the hypervisor, a second packet destined to the VM (paragraphs 51 and 60), identifying, based on a value of a field of the second packet, that the second packet corresponds to the DVR instance (paragraph 51 and 60, “…decapsulate…and forward packet…to destination VM…”); and determining a forwarding interface for the second packet based on the DVR instance  (paragraph 51 and 60, “…decapsulate…and forward packet…to destination VM…”).

As for claim 16, it is the system claim of method claim 6 above.  Thus, it is rejected under the same rationales.

As for claim 9, Hira also teaches receiving an instruction for forwarding inter-VM traffic based on the TVLAN from a management device (paragraph 20, “…to send or receive control information…”), wherein the management device is one of: a controller of a software-defined network (SDN) and a virtualization manager configured to manage the hypervisor (Fig. 2 – central control plane module 282/SDN Controller 280). 

As for claim 19, it is the system claim of method claim 9 above.  Thus, it is rejected under the same rationales.

As for claim 10, Hira also teaches receiving, by the hypervisor, the packet via an interface of the DVR instance on the hypervisor (paragraph 16, “…logical distributed router (DR) instance…to handle … egress…ingress packets…”).

As for claim 20, it is the system claim of method claim 10 above.  Thus, it is rejected under the same rationales.

Claim 4-5, 7-8, 14-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hira (US PGPUB 2020/0220793), in view of Josyula (US PGPUB 2016/0036703), further in view of Fernando et al. (US PGPUB 2017/0317919).

As for claim 4, while Hira teaches maintaining a data structure comprising mappings of the VLAN identifier of the TVLAN (paragraph 16), Hira and Josyula do not explicitly teach the mapping also includes mapping between  a DVR identifier of the DVR instance and the VLAND identifier of the TVLAN, and looking up the TVLan identifier based on the DVR identifier.
However, Fernando teaches a known method of SDN control plane management of overlay network including maintaining a data structure comprising a mapping between a DVR identifier of the DVR instance and the VLAN identifier of the TVLAN (paragraph 29, VRF VNI are mapped to the VXLAN VNI uniquely encapsulated in header, thus, necessarily need to know the mapping.  See also paragraphs 24-25); looking up, based on the DVR identifier, the TVLAN identifier in the mapping for including in the second layer-2 header (paragraph 29, “…each tenant has its own VRF instance, routing isolation is achieved by mapping a unique layer 3 VNI to each VRF instance…”).
It would be obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate fernando’s teaching mapping between a DVR identifier and the VLAN identifier because they are directed to management of VXLAN overlay routing and because doing so improves routing isolation (Fernando, paragraph 29).

As for claim 14, it is the system claim of method claim 4 above.  Thus, it is rejected under the same rationales.

As for claim 5, Fernando also teaches a second mapping between a second DVR identifier of a second DVR instance and a VLAN identifier of a second TVLAN, wherein the second TVLAN is dedicated for inter-VM traffic associated with the second DVR instance operating on the hypervisor and the remote hypervisor(paragraph 29, each VRF has unique mapping to a tunnel vLAN, VXLAN, thus obvious it can have a second DVR mapping to a second TVLan because each VRF corresponds to a tenant and there can be multiple tenants).

As for claim 15, it is the system claim of method claim 5 above.  Thus, it is rejected under the same rationales.

As for claim 7, Fernando also teaches the value of the field of the second packet indicates one of: the VLAN identifier of the TVLAN in a layer-2 header of the second packet and a DVR identifier of the DVR instance in a layer-3 header of the second packet (*paragraph 11, 21, 23, 25, and 35.  De-encapsulating for both layer 2 learning and overlay network.  Including both layer 2 mac address, and based on layter 3 VNIs to determine tenant VRF to route the network packet and forward.  Thus, both are taught).

As for claim 17, it is the system claim of method claim 7 above.  Thus, it is rejected under the same rationales.

As for claim 8, Fernando also teaches the first VM and the second VM belong to a first VLAN and a second VLAN, respectively, and wherein the first and second VLANs are distinct from the TVLAN (paragraph 29, each tenant is taught to be able to have “IP subnets of the VNIs”, in contrast to TVLAN VNI, Given each can have multiple different subnets (vlan), and they can each be associated with a specific VNI in the VXLAN Header.  The VLANs are clearly different than the VXLAN.).

As for claim 18, it is the system claim of method claim 8above.  Thus, it is rejected under the same rationales.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN X LU/
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199